 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 DENISE M. OKI (CABN 311212)
   Special Assistant United States Attorney
 5
          450 Golden Gate Avenue, 11th Floor
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7196
 7        FAX: (415) 436-7234
          Email: Denise.Oki@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                   UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                       ) CASE NO.: CR 17-561 WHA
14                                                   )
             Plaintiff,                              ) [PROPOSED] ORDER DETAINING
15                                                   ) DEFENDANT PRIOR TO TRIAL
        v.                                           )
16                                                   )
     ARTHUR CAIN,                                    )
17                                                   )
             Defendant.                              )
18                                                   )

19

20           On November 2, 2017, an Indictment was filed in the Northern District of California charging
21 Defendant Arthur Cain with one count of violating Title 13, United States Code, Section 13,

22 Assimilating California Penal Code, Section 341(a) – Aggravated Indecent Exposure, and one count of

23 violating Title 36 Code of Federal Regulation, Section 2.31(a)(1) – Trespass. On February 26, 2019,

24 Defendant appeared before this Court for an initial appearance on the Indictment. On March 1, 2019,

25 Defendant appeared before this Court for a detention hearing. Defendant was represented by Assistant

26 Federal Public Defender Ellen Leonida. Special Assistant United States Attorney Denise Oki

27 represented the United States. The government requested detention, submitting that no condition or

28 combination of conditions would reasonably assure the appearance of Defendant or the safety of the

     [PROPOSED] ORDER DETAINING DEFENDANT PRIOR TO TRIAL
     17-CR-561 WHA
 1 community. Pretrial Services submitted a report recommending detention, on grounds of both the

 2 Defendant’s risk of non-appearance and danger to the community.

 3          Upon consideration of the Pretrial Services report, the court file, and the party proffers, the Court

 4 finds by clear and convincing evidence that no condition or combination of conditions will reasonably

 5 assure the safety of the community. Accordingly, the Court orders Defendant detained pending trial.

 6          This Order supplements the Court’s findings at the detention hearing and serves as written

 7 findings of fact and statement of reasons as required by Title 18, United States Code, Section 3142(i).

 8          The Bail Reform Act of 1984 sets forth the factors the Court must consider in determining

 9 whether pretrial detention is warranted. In coming to its decision, the Court has considered those

10 factors, paraphrased below:

11          (1) the nature and seriousness of the offense charged;

12          (2) the weight of the evidence against the person;

13          (3) the history and characteristics of the person including, among other considerations,

14          employment, past conduct and criminal history, and record of court appearances; and

15          (4) the nature and seriousness of the danger to any person or the community that would be posed

16          by the person’s release.

17 18 U.S.C. § 3142(g).

18          In considering all of the facts and proffers presented at the hearing, the Court finds the following

19 factors among the most compelling in reaching its conclusion that no combination of conditions can

20 reasonably assure the safety of the community. Defendant has violated the terms of parole and

21 probation numerous times and has been unable to cease from committing new crimes while on release.

22 He was both on parole supervision and probation supervision when the conduct charged in this case

23 occurred. Defendant has been conviction of multiple felonies, at least one conviction involving violence

24 while other convictions relate to other conduct.

25          Accordingly, pursuant to 18 U.S.C. § 3142(i), IT IS HEREBY ORDERED THAT:

26          (1) Defendant is committed to the custody of the Attorney General for confinement in a

27 corrections facility;

28          (2) Defendant be afforded reasonable opportunity for private consultation with his counsel; and

     [PROPOSED] ORDER DETAINING DEFENDANT PRIOR TO TRIAL
     17-CR-561 WHA
 1          (3) on order of a court of the United States or on request of an attorney for the government, the

 2 person in charge of the corrections facility in which Defendant is confined shall deliver Defendant to an

 3 authorized Deputy United States Marshal for the purpose of any appearance in connection with a court

 4 proceeding.

 5          This Order is without prejudice to reconsideration at a later date if circumstances change.

 6

 7 IT IS SO ORDERED.

 8          March 5, 2019                                 _______________________________
                                                                HON. JOSEPH C. SPERO
 9                                                              United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER DETAINING DEFENDANT PRIOR TO TRIAL
     17-CR-561 WHA
